Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 03/15/2021 has been considered.
Claims 1 and 9 are amended. Claims 1-4, 6-9, and 21-22 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0025784 to Ripp et al., in view of U.S. Patent Application Publication No. 2016/0321897 to Lee et al.

With regard to claim 1, Ripp discloses an asset tag adapted to be mounted to an asset, the asset tag comprising: 
a first component encoded with a first ID unique to the asset tag, the first component having a transmit-only first wireless interface and being adapted to transmit first broadcast signals via said first wireless interface over a first range, the first broadcast signals including the first ID (Fig. 4 and Fig. 5, paragraphs 29, 35, and 45, In a possible embodiment, the asset tag 9-i of the measurement device 6-i is adapted to transmit the calibration request indicator flag ORIF as asset data to the interrogator 8 via a wireless link, wherein the interrogator 8 supplies the received calibration request indication flag ORIF along with an identifier ID of the measurement device 6-i to the asset management server of the asset management system AMS. Further, the long range asset tag 9B-i can in a possible embodiment be a Bluetooth asset tag. In a possible embodiment, the transmission ranges of the asset tags are preconfigured. In an alternative embodiment, the transmission range of each asset tag can be adjusted depending on the use case. In a possible embodiment, the long range asset tag 9B-i can provide asset data which can be used by the asset management system AMS to  In this embodiment, the asset tag can comprise static asset SAD data such as the serial number SN of a stacked measurement device 6-i. Examiner notes that the measurement device with long and short range asset tag within a housing can be considered as “the asset tag”. Examiner notes that the long range asset tag 9B-I can be considered as “a first component”. Examiner notes that static asset SAD data transmitted by the long range asset tag can be considered as “a first ID”); and 
a second component, separate from the first component and encoded with a second ID unique to the asset tag, the second component having a second wireless interface, separate from the first wireless interface, and being adapted to transmit second broadcast signals via said second wireless interface over a second range, the second broadcast signals including the second ID (paragraphs 29 ,35, and 45, the measurement device 6-i comprises a short range asset tag 9A-i and a long range asset tag 9B-i both integrated in the housing 10-i of the measurement device 6-i. Both asset tags 9A-i, 9B-i are located outside the high frequency shield 13-i of the measurement device 6-i. The short range asset tag 9A-i comprises a short range of e.g. less than 0.2 m. In a possible exemplary embodiment, the short range asset tag 9A-i can be a near field communication, NFC, tag. In an alternative embodiment, the transmission range of each asset tag can be adjusted depending on the use case. In a possible exemplary embodiment, both asset tags 9A-i and 9B-i can be read by the same interrogator 8 which can work in two different operation modes. In the fifth embodiment shown in FIG. 4A both asset tags 9A-i, 9B-i have no signal connection to the internal measurement circuitry 11-i of the measurement device 6-i. In this embodiment, both asset tags provide only static asset data SAD to the interrogator 8 via the wireless link. FIG. 4B shows an exemplary sixth embodiment, wherein the short range asset tag 9A-i comprises a signal connection 14-i to the internal measurement circuitry 11-i of the measurement device 6-i. In this specific embodiment, the short range asset tag 9A-i, for instance a near field communication, NFC, asset tag, can receive dynamic asset tag data from the measurement circuitry 11-i which can be read by the interrogator 8. In this embodiment, the asset tag can comprise static asset SAD data such as the serial number SN of a stacked measurement device 6-i. Examiner notes that the short range asset tag 9A-I can be considered as “a second component”. Examiner notes that static asset SAD data transmitted by the short range asset tag can be considered as “a second ID”); 
wherein the first range and the second range are different (paragraph 35, The short range asset tag 9A-i comprises a short range of e.g. less than 0.2 m and the long range asset tag 9B-i comprises a long range of e.g. 100 m); and 
wherein the asset tag comprises the first component and the second component (Fig. 4 and Fig. 5, paragraphs 29, 35, and 45); 
the asset tag comprising a first component and a second component within a housing thereof, wherein the first ID and the second ID are identical (Fig. 4 and Fig. 5, paragraphs 29, 35, and 45, Examiner notes that the long range asset tag 9B-I and the measurement device the short range asset tag 9A-I are integrated in the housing, wherein static asset data such as the serial number SN of a stacked measurement device 6-I transmitted by the long range asset tag 9B-I and the short range asset tag 9B-I are identical, which can be considered as “the first ID and the second ID are identical”. Examiner notes that static asset data such as the serial number SN of a measurement device is an unique to the measurement device, which is considered as “an unique asset ID”); and
wherein the first component and the second component are associated with tethering the asset tag to a corresponding reader device (Fig. 11, paragraph 46, The asset management interrogator 8 comprises a short range tag reader 8A to read asset tag data from short range asset tags 9A-i and a long range tag reader 8B to read asset tag data from a long range asset tag 9B-i. Examiner notes that the mobile asset management interrogator 8 can be considered as “a corresponding reader device”).
However, Ripp does not disclose the asset tag can be mounted to an asset.
However, Lee teaches the asset tag can be mounted to an asset (The main tag has a short range communication module (e.g., ZigBee/BLE) and a long range communication module (e.g., cellular, WiFi, LP_WAN, satellite) for communication with the receiver. A "tracking device," "transmitter device," "tag," and variations thereof is a portable, signal emitting device configured for placement in or on an asset to be tracked, such as a container of goods, the device including non-volatile memory. A tracking system 10 of FIG. 1 has a primary tracking device (main tag) 14 associated with (e.g., located on) an asset 12, in particular, on a pallet 13. Tracking device 14 is an active RF tag, having the capability to actively transmit and/or provide interactive information to a receiver 16, located remote from asset 12 and transmitter device 14, paragraphs 10 and 33, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Ripp to include, the asset tag can be mounted 
With regard to claim 4, Ripp discloses the first wireless interface is a battery- powered wireless interface (paragraph 49).
With regard to claim 6, Ripp discloses the second wireless interface is a wireless transceiver (paragraph 45).
With regard to claim 8, Ripp discloses the second wireless interface is a passive wireless interface (paragraphs 35 and 45).
With regard to claim 9, Ripp discloses the second wireless interface is adapted to transmit, upon interrogation by a corresponding reader device, a second broadcast signal (paragraph 46).
With regard to claim 21, Ripp discloses the first wireless interface is a Bluetooth interface (paragraphs 29, 35, and 45).
With regard to claim 22, Ripp discloses the second wireless interface is a NFC interface (paragraphs 29, 35, and 45.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0025784 to Ripp et al., in view of U.S. Patent Application Publication No. 2016/0321897 to Lee et al., and further in view of U.S. Patent Application Publication No. 2011/0210830 to Talty et al.
With regard to claim 2 the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the second component is encoded with a Bluetooth Media Access Control (MAC) address of the first component.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the second component is encoded with a Bluetooth Media Access Control (MAC) address of the first component, as taught in Talty, in order to quickly and easily establish secure communication between two devices (Talty, paragraph 7).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0025784 to Ripp et al., in view of U.S. Patent Application Publication No. 2016/0321897 to Lee et al., and further in view of U.S. Patent No. 6,977,612 to Bennett.
With regard to claims 3 and 7, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the first wireless interface is adapted to transmit the first broadcast signals with a first periodicity T1; and the second wireless interface is adapted to transmit the second broadcast signals with a second periodicity T2.
However, Bennett teaches the first wireless interface is adapted to transmit the first broadcast signals with a first periodicity T1; and the second wireless interface is adapted to transmit the second broadcast signals with a second periodicity T2 (The RTLS RFID tags can be programmed to emit a signal every several hours, as selected by the operator, and when in the presence of a reader would update the database with tags can be set to broadcast a vehicle identification number, or other asset identifier, at set intervals (e.g., every 10 minutes, every hour, etc.). Examiner notes that the periodicity for transmitting signals of each tag (passive, active, or a combination of both) can be programmed by the operator, which is considered as “the first wireless interface is adapted to transmit the first broadcast signals with a first periodicity T1; and the second wireless interface is adapted to transmit the second broadcast signals with a second periodicity T2”, col. 3, lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the first wireless interface is adapted to transmit the first broadcast signals with a first periodicity T1; and the second wireless interface is adapted to transmit the second broadcast signals with a second periodicity T2, as taught in Bennett, in order to track assets on both a long-range and short range basis (Bennett, col. 1, lines 66-67).
Response to Arguments
Applicants' arguments filed on 04/07/2021 have been fully considered but they are not fully persuasive especially in light of the new prior art used in the rejections. 
the first component and the second component are associated with tethering the asset tag to a corresponding reader device”.
Examiner directs Applicants' attention to the office action above.
Applicants remark that “the combination of references does not teach or suggest the asset tag can be mounted to an asset and the asset tag can be mounted to different assets”.
Examiner does not agree. Lee teaches or suggests the citation above. 
Applicants remark that “the combination of references does not teach or suggest the first ID and the second ID are unique to the asset tag and are identical”.
Examiner does not agree. Ripp teaches or suggests the citation above. Ripp discloses static asset data such as the serial number SN of a stacked measurement device 6-I (Fig. 4 and Fig. 5, paragraphs 29, 35, and 45). Examiner notes that the measurement device with long and short range asset tag within a housing is considered as “the asset tag”. Therefore, static asset data such as the serial number SN of the measurement device can be considered as an unique asset tag, wherein static asset data such as the serial number SN of a stacked measurement device 6-I transmitted by the long range asset tag 9B-I and the short range asset tag 9B-I are identical, which can be considered as “the first ID and the second ID are unique to the asset tag and are identical”



Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687